Form of Change of Control Agreement (Executives)

Exhibit 10.1

CHANGE OF CONTROL AGREEMENT

AGREEMENT, dated as of the              day of August, 2007 (this “Agreement”),
by and between Gemstar-TV Guide International, Inc., a Delaware corporation (the
“Company”), and [            ] (the “Executive”).

WHEREAS, the Board of Directors of the Company (the “Board”), has determined
that it is in the best interests of the Company and its stockholders to assure
that the Company will have the continued dedication of the Executive,
notwithstanding the possibility of a Change of Control (as defined herein).
Therefore, in order to accomplish these objectives, the Board has caused the
Company to enter into this Agreement.

NOW, THEREFORE, IT IS HEREBY AGREED AS FOLLOWS:

 

  1. Certain Definitions.

(a) “Affiliated Company” means any company controlled by, controlling or under
common control with the Company.

(b) “Cause” means (i) Executive is convicted of, or pleads guilty or nolo
contendere to, a felony; or (ii) Executive engages in conduct that constitutes
continued willful neglect or willful misconduct in carrying out Executive’s
duties, resulting, in either case, in economic harm to or damage to the
reputation of the Company or any of its affiliates, after a written demand for
substantial performance is delivered to Executive by the Chief Executive Officer
of the Company that specifically identifies the manner in which the Chief
Executive Officer of the Company believes that Executive has not substantially
performed Executive’s duties. No act, or failure to act, on Executive’s part
shall be considered “willful” unless it is done, or omitted to be done, by
Executive in bad faith or without reasonable belief that Executive’s action or
omission was in the best interests of the Company. Any act, or failure to act,
based upon authority (x) given pursuant to a resolution duly adopted by the
Board of Directors of the Company or the Board of Directors of the ultimate
parent company following a Change of Control, (y) upon the instructions of the
Chief Executive Officer of the Company or a senior officer of the Company or
(z) based upon the advice of counsel for the Company shall be conclusively
presumed to be done, or omitted to be done, by Executive in good faith and in
the best interests of the Company.

(c) “Change of Control” means (i) the dissolution or liquidation of the Company,
(ii) a sale of all or substantially all of the assets of the Company to another
person or entity, (iii) any transaction (including without limitation a merger
or reorganization in which the Company is the surviving entity) which results in
any person or entity (other than persons who are shareholders or affiliates
immediately prior to the transaction) owning 50% or more of the combined voting
power of all classes of stock of the Company, (iv) any “person” or “group” (as
such terms are used in Section 13(d) and 14(d) of the Securities Exchange Act of
1934, as amended (the “Exchange Act”) (other than an affiliate at the time of
adoption of this Plan) becomes the “beneficial owner” (as defined in Rule 13d-3
under the Exchange Act), directly or indirectly, of more than 50% of the
Company’s then outstanding securities entitled to then vote



--------------------------------------------------------------------------------

generally in the election of directors of the Company, or (v) individuals who as
of the date hereof constitute the Board of Directors of the Company cease to
constitute at least a majority thereof, unless the election, or the nomination
for election by the Company’s shareholders, of each new member of the Board of
Directors of the Company was approved by a vote of at least three-fourths of the
members of the Board of Directors of the Company then still in office who were
members of the Board of Directors of the Company at the beginning of such
period, including for these purposes (but without duplication of predecessors
and successors), new members whose election or nomination was so approved.

(d) “Change of Control Period” means the period commencing on the date hereof
and ending on December 31, 2008; provided, however, that on each annual
anniversary of such date (such date and each annual anniversary thereof, the
“Renewal Date”), unless previously terminated, the Change of Control Period
shall be automatically extended so as to terminate one year from such Renewal
Date, unless, at least 60 days prior to the Renewal Date, the Company shall give
notice to the Executive that the Change of Control Period shall not be so
extended.

(e) “Disability” means the absence of the Executive from the Executive’s duties
with the Company on a full-time basis for 180 consecutive business days as a
result of incapacity due to mental or physical illness that is determined to be
total and permanent by a physician selected by the Company or its insurers and
acceptable to the Executive or the Executive’s legal representative.

(f) “Disability Effective Date” means the 30th day after receipt of notice by
the Executive from the Company of a determination of Disability, provided that,
within the 30 days after such receipt, the Executive shall not have returned to
full-time performance of the Executive’s duties.

(g) “Effective Date” means the first date during the Change of Control Period
(as defined herein) on which a Change of Control occurs. Notwithstanding
anything in this Agreement to the contrary, if a Change of Control occurs and if
the Executive’s employment with the Company is terminated prior to the date on
which the Change of Control occurs, and if it is reasonably demonstrated by the
Executive that such termination of employment (i) was at the request of a third
party that has taken steps reasonably calculated to effect a Change of Control
or (ii) otherwise arose in connection with or anticipation of a Change of
Control, then “Effective Date” means the date immediately prior to the date of
such termination of employment.

(h) “Good Reason” means (i) a material diminution in Executive’s base salary or
bonus opportunity, (ii) a material diminution in Executive’s authorities, duties
or responsibilities within the Company, (iii) any change in Executive’s office
location beyond thirty-five (35) miles from the location immediately prior to
the Change of Control or (iv) any other action or inaction that constitutes a
material breach by the Company of the agreements or plans under which Executive
provides services to the Company (including this Agreement). In order to invoke
a termination for Good Reason, Executive must provide written notice to the
Company of the existence of one of the conditions described in clauses
(i) through (iv) within 90 days of the initial existence of the condition and
the Company shall have 30 days (the “Cure

 

-2-



--------------------------------------------------------------------------------

Period”) during which it may remedy the condition. If the Company has failed to
remedy the condition constituting Good Reason during the Cure Period, the
termination for Good Reason will be effective immediately following expiration
of the Cure Period

2. Termination of Employment. Under the terms of this Agreement, the Company may
terminate the Executive’s employment with or without Cause. Following the
Effective Date and during the one year period following a Change of Control, the
Executive’s employment may be terminated by the Executive for Good Reason.

(a) Notice of Termination. Any termination by the Company for Cause, or by the
Executive for Good Reason, shall be communicated by Notice of Termination to the
other party hereto given in accordance with Section 9(b). “Notice of
Termination” means a written notice that (i) indicates the specific termination
provision in this Agreement relied upon, (ii) to the extent applicable, sets
forth in reasonable detail the facts and circumstances claimed to provide a
basis for termination of the Executive’s employment under the provision so
indicated, and (iii) if the Date of Termination (as defined herein) is other
than the date of receipt of such notice, specifies the Date of Termination
(which Date of Termination shall be not more than 30 days after the giving of
such notice). The failure by the Executive or the Company to set forth in the
Notice of Termination any fact or circumstance that contributes to a showing of
Good Reason or Cause shall not waive any right of the Executive or the Company,
respectively, hereunder or preclude the Executive or the Company, respectively,
from asserting such fact or circumstance in enforcing the Executive’s or the
Company’s respective rights hereunder.

(b) Date of Termination. “Date of Termination” means (i) if the Executive’s
employment is terminated by the Company for Cause, or by the Executive for Good
Reason, the date of receipt of the Notice of Termination or any later date
specified in the Notice of Termination, (which date shall not be more than 30
days after the giving of such notice), as the case may be, (ii) if the
Executive’s employment is terminated by the Company other than for Cause or
Disability, the date on which the Company notifies the Executive of such
termination, (iii) if the Executive resigns without Good Reason, the date on
which the Executive notifies the Company of such termination, and (iv) if the
Executive’s employment is terminated by reason of death or Disability, the date
of death of the Executive or the Disability Effective Date, as the case may be.

3. Obligations of the Company upon Termination. (a) Good Reason; Other Than for
Cause. If, following the Effective Date and during the one-year period following
a Change of Control, the Company terminates the Executive’s employment other
than for Cause or Disability or the Executive terminates employment for Good
Reason:

(i) the Company shall pay to the Executive, in a lump sum in cash within 30 days
after the Date of Termination, the aggregate of the following amounts; provided
that Executive executes, delivers to the Company and does not rescind a waiver
of claims substantially in the form attached as Exhibit A hereto:

(A) the sum of (1) the Executive’s annual base salary through the Date of
Termination to the extent not theretofore paid and (2) any accrued vacation pay
to the extent not theretofore paid (the sum of the amounts described in
sub-clauses (1) and (2), the “Accrued Obligations”); and

 

-3-



--------------------------------------------------------------------------------

(B) the amount equal to the product of (1) [1.5]/[1.0] and (2) the sum of
(x) the Executive’s annual base salary in effect immediately prior to the Change
of Control (or, if greater, immediately prior to the Date of Termination) and
(y) Executive’s target bonus in effect immediately prior to the Change of
Control (or, if greater, immediately prior to the Date of Termination);

provided, however, that at Executive’s option, Executive may elect via written
notice to the Company to forego the lump sum payment described in this
Section 3(a)(i) and receive in lieu of such payment such amounts at such times
as are prescribed by the employment agreement, if any, between Executive and the
Company (the “Employment Agreement”), it being understood that Executive shall
either receive the amounts payable pursuant to this Section 3(a)(i) or the
amounts payable under the Employment Agreement, but in no event shall Executive
receive payments under this Agreement and the Employment Agreement.

(ii) the Company shall reimburse Executive, on a monthly basis for
[eighteen]/[twelve] months after the Executive’s Date of Termination, an amount
equal to the employer and employee contribution portion of the self-pay health
insurance benefits for Executive and his dependents under the Consolidated
Omnibus Budget Reconciliation Act of 1985 (i.e., the amount of self-pay health
insurance benefits corresponding to the amount of Executive’s employee
contribution and the employer contribution in effect on the date of
termination); and

(iii) to the extent not theretofore paid or provided, the Company shall timely
pay or provide to the Executive any Other Benefits (as defined in Section 4) in
accordance with the terms of the underlying plans or agreements.

4. Non-exclusivity of Rights. Nothing in this Agreement shall prevent or limit
the Executive’s continuing or future participation in any plan, program, policy
or practice provided by the Company or the Affiliated Companies and for which
the Executive may qualify, nor, subject to Section 9(f), shall anything herein
limit or otherwise affect such rights as the Executive may have under any other
contract or agreement with the Company or the Affiliated Companies. Amounts that
are vested benefits or that the Executive is otherwise entitled to receive under
any plan, policy, practice or program of or any other contract or agreement with
the Company or the Affiliated Companies at or subsequent to the Date of
Termination (“Other Benefits”) shall be payable in accordance with such plan,
policy, practice or program or contract or agreement, except as explicitly
modified by this Agreement.

5. Full Settlement. The Company’s obligation to make the payments provided for
in this Agreement and otherwise to perform its obligations hereunder shall not
be affected by any set-off, counterclaim, recoupment, defense, or other claim,
right or action that the Company may have against the Executive or others. In no
event shall the Executive be

 

-4-



--------------------------------------------------------------------------------

obligated to seek other employment or take any other action by way of mitigation
of the amounts payable to the Executive under any of the provisions of this
Agreement, and such amounts shall not be reduced whether or not the Executive
obtains other employment. The Company agrees to pay as incurred (within 10 days
following the Company’s receipt of an invoice from the Executive), at any time
from the date of this Agreement through the Executive’s remaining lifetime or,
if longer, through the 20th anniversary of the Effective Date, to the full
extent permitted by law, all legal fees and expenses that the Executive may
reasonably incur as a result of any contest (regardless of the outcome thereof)
by the Company, the Executive or others of the validity or enforceability of, or
liability under, any provision of this Agreement or any guarantee of performance
thereof (including as a result of any contest by the Executive about the amount
of any payment pursuant to this Agreement), plus, in each case, interest at the
applicable federal rate provided for in Section 7872(f)(2)(A) (“Interest”) of
the Internal Revenue Code of 1986, as amended (the “Code”), provided, that the
Executive shall have submitted an invoice for such fees and expenses at least 10
days before the end of the calendar year next following the calendar year in
which such fees and expenses were incurred; provided, however, that Executive
shall be required to repay any such amounts to the Company if a court of
competent jurisdiction issues a final and non-appealable ruling that Executive
has brought or defended such contest in bad faith.

[6. Certain Additional Payments by the Company.

(a) Anything in this Agreement to the contrary notwithstanding and except as set
forth below, in the event it shall be determined that any Payment would be
subject to the Excise Tax, then the Executive shall be entitled to receive an
additional payment (the “Gross-Up Payment”) in an amount such that, after
payment by the Executive of all taxes (and any interest or penalties imposed
with respect to such taxes), including, without limitation, any income taxes
(and any interest and penalties imposed with respect thereto) and Excise Tax
imposed upon the Gross-Up Payment, but excluding any income taxes and penalties
imposed pursuant to Section 409A of the Code, the Executive retains an amount of
the Gross-Up Payment equal to the Excise Tax imposed upon the Payments.
Notwithstanding the foregoing provisions of this Section 6(a), if it shall be
determined that the Executive is entitled to the Gross-Up Payment, but that the
Parachute Value of all Payments does not exceed 110% of the Safe Harbor Amount,
then no Gross-Up Payment shall be made to the Executive and the amounts payable
under this Agreement shall be reduced so that the Parachute Value of all
Payments, in the aggregate, equals the Safe Harbor Amount. The reduction of the
amounts payable hereunder, if applicable, shall be made by first reducing the
payments under Section 3(a)(i)(B), unless an alternative method of reduction is
elected by the Executive, and in any event shall be made in such a manner as to
maximize the Value of all Payments actually made to the Executive. For purposes
of reducing the Payments to the Safe Harbor Amount, only amounts payable under
this Agreement (and no other Payments) shall be reduced. If the reduction of the
amount payable under this Agreement would not result in a reduction of the
Parachute Value of all Payments to the Safe Harbor Amount, no amounts payable
under the Agreement shall be reduced pursuant to this Section 6(a). The
Company’s obligation to make Gross-Up Payments under this Section 6 shall not be
conditioned upon the Executive’s termination of employment.

(b) Subject to the provisions of Section 6(c), all determinations required to be
made under this Section 6, including whether and when a Gross-Up Payment is
required, the

 

-5-



--------------------------------------------------------------------------------

amount of such Gross-Up Payment and the assumptions to be utilized in arriving
at such determination, shall be made by a nationally recognized certified public
accounting firm or professional services firm with experience making such
determinations as may be designated by the Executive (the “Accounting Firm”).
The Accounting Firm shall provide detailed supporting calculations both to the
Company and the Executive within 15 business days of the receipt of notice from
the Executive that there has been a Payment or such earlier time as is requested
by the Company. In the event that the Accounting Firm is serving as accountant
or auditor for the individual, entity or group effecting the Change of Control,
the Executive may appoint another nationally recognized accounting firm to make
the determinations required hereunder (which accounting firm shall then be
referred to as the Accounting Firm hereunder). All fees and expenses of the
Accounting Firm shall be borne solely by the Company. Any determination by the
Accounting Firm shall be binding upon the Company and the Executive. As a result
of the uncertainty in the application of Section 4999 of the Code at the time of
the initial determination by the Accounting Firm hereunder, it is possible that
Gross-Up Payments that will not have been made by the Company should have been
made (the “Underpayment”), consistent with the calculations required to be made
hereunder. In the event the Company exhausts its remedies pursuant to
Section 6(c) and the Executive thereafter is required to make a payment of any
Excise Tax, the Accounting Firm shall determine the amount of the Underpayment
that has occurred and any such Underpayment shall be promptly paid by the
Company to or for the benefit of the Executive.

(c) The Executive shall notify the Company in writing of any claim by the
Internal Revenue Service that, if successful, would require the payment by the
Company of the Gross-Up Payment. Such notification shall be given as soon as
practicable, but no later than 10 business days after the Executive is informed
in writing of such claim. The Executive shall apprise the Company of the nature
of such claim and the date on which such claim is requested to be paid. The
Executive shall not pay such claim prior to the expiration of the 30-day period
following the date on which the Executive gives such notice to the Company (or
such shorter period ending on the date that any payment of taxes with respect to
such claim is due). If the Company notifies the Executive in writing prior to
the expiration of such period that the Company desires to contest such claim,
the Executive shall:

(i) give the Company any information reasonably requested by the Company
relating to such claim,

(ii) take such action in connection with contesting such claim as the Company
shall reasonably request in writing from time to time, including, without
limitation, accepting legal representation with respect to such claim by an
attorney reasonably selected by the Company,

(iii) cooperate with the Company in good faith in order effectively to contest
such claim, and

(iv) permit the Company to participate in any proceedings relating to such
claim;

 

-6-



--------------------------------------------------------------------------------

provided, however, that the Company shall bear and pay directly all costs and
expenses (including additional interest and penalties) incurred in connection
with such contest, and shall indemnify and hold the Executive harmless, on an
after-tax basis, for any Excise Tax or income tax (including interest and
penalties) imposed as a result of such representation and payment of costs and
expenses. Without limitation on the foregoing provisions of this Section 6(c),
the Company shall control all proceedings taken in connection with such contest,
and, at its sole discretion, may pursue or forgo any and all administrative
appeals, proceedings, hearings and conferences with the applicable taxing
authority in respect of such claim and may, at its sole discretion, either pay
the tax claimed to the appropriate taxing authority on behalf of the Executive
and direct the Executive to sue for a refund or contest the claim in any
permissible manner, and the Executive agrees to prosecute such contest to a
determination before any administrative tribunal, in a court of initial
jurisdiction and in one or more appellate courts, as the Company shall
determine; provided, however, that, if the Company pays such claim and directs
the Executive to sue for a refund, the Company shall indemnify and hold the
Executive harmless, on an after-tax basis, from any Excise Tax or income tax
(including interest or penalties) imposed with respect to such payment or with
respect to any imputed income in connection with such payment; and provided,
further, that any extension of the statute of limitations relating to payment of
taxes for the taxable year of the Executive with respect to which such contested
amount is claimed to be due is limited solely to such contested amount.
Furthermore, the Company’s control of the contest shall be limited to issues
with respect to which the Gross-Up Payment would be payable hereunder, and the
Executive shall be entitled to settle or contest, as the case may be, any other
issue raised by the Internal Revenue Service or any other taxing authority.

(d) If, after the receipt by the Executive of a Gross-Up Payment or payment by
the Company of an amount on the Executive’s behalf pursuant to Section 6(c), the
Executive becomes entitled to receive any refund with respect to the Excise Tax
to which such Gross-Up Payment relates or with respect to such claim, the
Executive shall (subject to the Company’s complying with the requirements of
Section 6(c), if applicable) promptly pay to the Company the amount of such
refund (together with any interest paid or credited thereon after taxes
applicable thereto). If, after payment by the Company of an amount on the
Executive’s behalf pursuant to Section 6(c), a determination is made that the
Executive shall not be entitled to any refund with respect to such claim and the
Company does not notify the Executive in writing of its intent to contest such
denial of refund prior to the expiration of 30 days after such determination,
then the amount of such payment shall offset, to the extent thereof, the amount
of Gross-Up Payment required to be paid.

(e) Any Gross-Up Payment, as determined pursuant to this Section 6, shall be
paid by the Company within five days of the receipt of the Accounting Firm’s
determination; provided that, the Gross-Up Payment shall in all events be paid
no later than the end of the Executive’s taxable year next following the
Executive’s taxable year in which the Excise Tax (and any income or other
related taxes or interest or penalties thereon) on a Payment are remitted to the
Internal Revenue Service or any other applicable taxing authority or, in the
case of amounts relating to a claim described in Section 6(c) that does not
result in the remittance of any federal, state, local and foreign income,
excise, social security and other taxes, the calendar year in which the claim is
finally settled or otherwise resolved. The Gross-Up Payment shall be paid

 

-7-



--------------------------------------------------------------------------------

to the Executive; provided that the Company, in its sole discretion, may
withhold and pay over to the Internal Revenue Service or any other applicable
taxing authority, for the benefit of the Executive, all or any portion of any
Gross-Up Payment, and the Executive hereby consents to such withholding.

(f) Definitions. The following terms shall have the following meanings for
purposes of this Section 6.

(i) “Excise Tax” shall mean the excise tax imposed by Section 4999 of the Code,
together with any interest or penalties imposed with respect to such excise tax.

(ii) “Parachute Value” of a Payment shall mean the present value as of the date
of the change of control for purposes of Section 280G of the Code of the portion
of such Payment that constitutes a “parachute payment” under Section 280G(b)(2),
as determined by the Accounting Firm for purposes of determining whether and to
what extent the Excise Tax will apply to such Payment.

(iii) “Payment” shall mean any payment or distribution in the nature of
compensation (within the meaning of Section 280G(b)(2) of the Code) to or for
the benefit of the Executive, whether paid or payable pursuant to this Agreement
or otherwise.

(iv) “Safe Harbor Amount” means 2.99 times the Executive’s “base amount,” within
the meaning of Section 280G(b)(3) of the Code.

(v) “Value” of a Payment shall mean the economic present value of a Payment as
of the date of the change of control for purposes of Section 280G of the Code,
as determined by the Accounting Firm using the discount rate required by
Section 280G(d)(4) of the Code.]

7. Confidential Information. The Executive shall hold in a fiduciary capacity
for the benefit of the Company all secret or confidential information, knowledge
or data relating to the Company or the Affiliated Companies, and their
respective businesses, which information, knowledge or data shall have been
obtained by the Executive during the Executive’s employment by the Company or
the Affiliated Companies and which information, knowledge or data shall not be
or become public knowledge (other than by acts by the Executive or
representatives of the Executive in violation of this Agreement). After
termination of the Executive’s employment with the Company, the Executive shall
not, without the prior written consent of the Company or as may otherwise be
required by law or legal process, communicate or divulge any such information,
knowledge or data to anyone other than the Company and those persons designated
by the Company. In no event shall an asserted violation of the provisions of
this Section 7 constitute a basis for deferring or withholding any amounts
otherwise payable to the Executive under this Agreement.

8. Successors. (a) This Agreement is personal to the Executive, and, without the
prior written consent of the Company, shall not be assignable by the Executive
other than by will or the laws of descent and distribution. This Agreement shall
inure to the benefit of and be enforceable by the Executive’s legal
representatives.

 

-8-



--------------------------------------------------------------------------------

(b) This Agreement shall inure to the benefit of and be binding upon the Company
and its successors and assigns. Except as provided in Section 8(c), without the
prior written consent of the Executive this Agreement shall not be assignable by
the Company.

(c) The Company will require any successor (whether direct or indirect, by
purchase, merger, consolidation or otherwise) to all or substantially all of the
business and/or assets of the Company to assume expressly and agree to perform
this Agreement in the same manner and to the same extent that the Company would
be required to perform it if no such succession had taken place. “Company” means
the Company as hereinbefore defined and any successor to its business and/or
assets as aforesaid that assumes and agrees to perform this Agreement by
operation of law or otherwise.

9. Miscellaneous. (a) This Agreement shall be governed by and construed in
accordance with the laws of the State of California, without reference to
principles of conflict of laws. The captions of this Agreement are not part of
the provisions hereof and shall have no force or effect. This Agreement may not
be amended or modified other than by a written agreement executed by the parties
hereto or their respective successors and legal representatives.

(b) All notices and other communications hereunder shall be in writing and shall
be given by hand delivery to the other party or by registered or certified mail,
return receipt requested, postage prepaid, addressed as follows:

 

     if to the Executive:        At the most recent address on file at the
Company.      if to the Company:        Gemstar-TV Guide International, Inc.  
     6922 Hollywood Boulevard        12th Floor        Los Angeles, California
90028        Attention: General Counsel

or to such other address as either party shall have furnished to the other in
writing in accordance herewith. Notice and communications shall be effective
when actually received by the addressee.

(c) The invalidity or unenforceability of any provision of this Agreement shall
not affect the validity or enforceability of any other provision of this
Agreement.

(d) The Company may withhold from any amounts payable under this Agreement such
United States federal, state or local or foreign taxes as shall be required to
be withheld pursuant to any applicable law or regulation.

 

-9-



--------------------------------------------------------------------------------

(e) The Executive’s or the Company’s failure to insist upon strict compliance
with any provision of this Agreement or the failure to assert any right the
Executive or the Company may have hereunder, including, without limitation, the
right of the Executive to terminate employment for Good Reason based on clauses
(i) through (vi) of the definition of Good Reason, shall not be deemed to be a
waiver of such provision or right or any other provision or right of this
Agreement.

(f) The Executive and the Company acknowledge that, except as may otherwise be
provided under any other written agreement between the Executive and the
Company, the employment of the Executive by the Company is “at will” and, prior
to the Effective Date, the Executive’s employment may be terminated by either
the Executive or the Company, in which case the Executive shall have no further
rights under this Agreement. From and after the Effective Date, except as
specifically provided herein, this Agreement shall supersede any other agreement
between the parties with respect to the subject matter hereof; it being
understood that if Executive is otherwise a party to an Employment Agreement,
this Agreement shall not eliminate, limit or reduce the benefits and payments
payable under, or the other rights under, the Employment Agreement, other than
as specifically provided in Section 3(a) of this Agreement.

(g) Within the time period permitted by the applicable Treasury Regulations, the
Company may, in consultation with the Executive, modify the Agreement, in the
least restrictive manner necessary and without any diminution in the value of
the payments to the Executive, in order to cause the provisions of the Agreement
to comply with the requirements of Section 409A of the Code, so as to avoid the
imposition of taxes and penalties on the Executive pursuant to Section 409A of
the Code.

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

-10-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Executive has hereunto set the Executive’s hand and,
pursuant to the authorization from the Board, the Company has caused these
presents to be executed in its name on its behalf, all as of the day and year
first above written.

 

[        ]

 

 

GEMSTAR-TV GUIDE INTERNATIONAL, INC.

By

 

 

Name:

 

Title:

 

[SIGNATURE PAGE TO CHANGE OF CONTROL AGREEMENT]



--------------------------------------------------------------------------------

Exhibit A

RELEASE OF CLAIMS

For and in consideration of the payments and other benefits due to [        ]
(the “Executive”) pursuant to the Change of Control Agreement, dated as of
August             , 2007 (the “Agreement”), by and between the Executive and
Gemstar-TV Guide International, Inc. (the “Company”) and for other good and
valuable consideration, Executive hereby releases the Company, its divisions,
affiliates, subsidiaries, parents, branches, predecessors, successors, assigns,
officers, directors, trustees, employees, agents, shareholders, administrators,
representatives, attorneys, insurers and fiduciaries, past, present and future
(the “Released Parties”) from any and all claims of any kind arising out of, or
related to, Executive’s employment with the Company, its affiliates and
subsidiaries (collectively, with the Company, the “Affiliated Entities”), and
Executive’s separation from employment with the Affiliated Entities, which
Executive now has or may have against the Released Parties, whether known or
unknown to Executive, by reason of facts which have occurred on or prior to the
date that Executive has signed this Release. Such released claims include,
without limitation, any and all claims relating to the foregoing under federal,
state or local laws pertaining to employment, including, without limitation, the
Age Discrimination in Employment Act (“ADEA”), Title VII of the Civil Rights Act
of 1964, as amended, 42 U.S.C. Section 2000e et. seq., the Fair Labor Standards
Act, as amended, 29 U.S.C. Section 201 et. seq., the Americans with Disabilities
Act, as amended, 42 U.S.C. Section 12101 et. seq. the Reconstruction Era Civil
Rights Act, as amended, 42 U.S.C. Section 1981 et. seq., the Rehabilitation Act
of 1973, as amended, 29 U.S.C. Section 701 et. seq., the Family and Medical
Leave Act of 1992, 29 U.S.C. Section 2601 et. seq., and any and all state or
local laws regarding employment discrimination and/or federal, state or local
laws of any type or description regarding employment, including but not limited
to any claims arising from or derivative of Executive’s employment with the
Affiliated Entities, as well as any and all such claims under state contract or
tort law.

Executive has read this Release of Claims carefully, acknowledges that Executive
has been given at least 21 days to consider all of its terms and has been
advised to consult with any attorney and any other advisors of Executive’s
choice prior to executing this Release of Claims, and Executive fully
understands that by signing below Executive is voluntarily giving up any right
which Executive may have to sue or bring any other claims against the Released
Parties, including any rights and claims under the ADEA. Executive also
understands that Executive has a period of seven days after signing this Release
of Claims within which to revoke his agreement, and that neither the Company nor
any other person is obligated to make any payments or provide any other benefits
to Executive pursuant to the Agreement until eight days have passed since
Executive’s signing of this Release of Claims without Executive’s signature
having been revoked other than any accrued obligations or other benefits payable
pursuant to the terms of the Company’s normal payroll practices or employee
benefit plans. Finally, Executive has not been forced or pressured in any manner
whatsoever to sign this Release of Claims, and Executive agrees to all of its
terms voluntarily. Executive understands that in order to revoke this Release of
Claims, Executive must send a written revocation of Executive’s intent to do so
to:

Gemstar-TV Guide International, Inc.

6922 Hollywood Boulevard, 12th Floor

Los Angeles, California 90028

Attention: General Counsel

 

A-1



--------------------------------------------------------------------------------

Notwithstanding anything else herein to the contrary, this Release of Claims
shall not affect: (i) any rights that Executive may have with respect to matters
which by their terms, are to be performed after the date hereof by the Company
(including, without limitation, obligations to Executive under any stock option,
stock award or agreements or obligations under any pension, deferred
compensation, retention or other compensation or benefit plan, all of which
shall remain in effect in accordance with their terms); (ii) rights to
indemnification Executive may have under (A) applicable corporate law, (B) the
by-laws or certificate of incorporation of the Affiliated Entities, (C) any
other agreement between Executive and a Released Party or (D) as an insured
under any director’s and officer’s liability insurance policy now or previously
in force; (iii) any right Executive may have to obtain contribution in the event
of the entry of judgment against Executive as a result of any act or failure to
act for which both Executive and any of the Affiliated Entities are jointly
responsible; (iv) any rights that Executive may have under the Agreement to the
extent not satisfied, including without limitation any rights to reimbursement
of legal fees and expenses; and (v) any rights of Executive as a shareholder of
the Company or any of the Affiliated Entities.

Belated Discovery: As part of the foregoing general release of claims, and not
by way of limitation, Executive expressly waives all of Executive’s rights under
Section 1542 of the California Civil Code or any similar law of any other
jurisdiction. California Civil Code Section 1542 states:

“A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS WHICH THE CREDITOR DOES NOT KNOW OR
SUSPECT TO EXIST IN HIS OR HER FAVOR AT THE TIME OF EXECUTING THE RELEASE, WHICH
IF KNOWN BY HIM OR HER MUST HAVE MATERIALLY AFFECTED HIS OR HER SETTLEMENT WITH
THE DEBTOR.”

You acknowledge, understand and agree that You may later discover claims or
facts in addition to or different from those which You now know or believe to be
true with respect to the subject matters of this Release, but that it is
nevertheless Executive’s intention by signing this Release to fully, finally and
forever release any and all claims whether now known or unknown, suspected or
unsuspected, which now exist, may exist, or previously have existed as set forth
herein.

This Release of Claims, and the attached covenants, are final and binding and
may not be changed or modified except in a writing signed by both parties.

 

     [        ]   

 

    

 

  

Date

       

 

    

 

  

Date

     GEMSTAR-TV GUIDE INTERNATIONAL, INC.

 

A-2